Citation Nr: 1801662	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from April 1976 to September 1980 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
      
In August 2017, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  


FINDINGS OF FACT

1.  The Veteran is diagnosed with bilateral hearing loss and tinnitus.  

2.  The Veteran was exposed to acoustic trauma as a result of his military position as an Aerospace Control and Warning Systems Operator.  

3.  The Veteran provided believable statements regarding his lack of pre-service or post-service exposure to hazardous noise recreationally or occupationally.

4.  A March 2013 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by service without adequately explaining why the disorders were not related to in-service noise exposure.

5.  A June 2017 private audiologist opined that the Veteran's bilateral hearing loss and tinnitus were likely caused by military service because his MOS involved exposure to jet engine noise, weapons fire without ear protection, and extreme headset noise.

6.  Resolving any doubt in favor of the Veteran, the evidence is at least in equipoise in showing that the Veteran's bilateral hearing loss and tinnitus as likely as not had their clinical onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§  1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§  1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


